ORDER
The Disciplinary Review Board having recommended to the Court that MICHAEL L. RUBERTON of HAMMONTON, who *309was admitted to the bar of this State in 1988, and who was suspended from the practice of law for three months by Order of this Court dated July 12, 1995, be restored to the practice of law;
And the Disciplinary Review Board having further recommended that on reinstatement respondent be required to receive treatment by a psychiatrist or psychologist approved by the Office of Attorney Ethics and that he be required to submit to the Office of Attorney Ethics for a period of two years semi-annual reports attesting to his fitness to practice;
And good cause appearing;
It is ORDERED that MICHAEL L. RUBERTON be restored to the practice of law effective immediately, and it is further
ORDERED that respondent continue to receive treatment by a psychiatrist or psychologist approved by the Office of Attorney Ethics until discharged from treatment; and it is further
ORDERED that respondent submit to the Office of Attorney Ethics for a period of two years and until further Order of the Court, semi-annual reports attesting to his fitness to practice law.